Citation Nr: 0611463	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for a disability of 
the left knee.

2.  Entitlement to a compensable rating for tinea 
versicolor.  


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to 
December 1991 and from February 1996 to February 1997.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a compensable rating for tinea 
versicolor is addressed in the REMAND that follows the order 
section of this decision.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by pain on motion, but extension is full, flexion 
is not limited to less than 45 degrees, and there is no 
subluxation, instability or locking.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for a 
left knee disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to 
include notice that she should submit any pertinent evidence 
in her possession, through numerous letters, the first of 
which was mailed in April 2002, following the initial 
adjudication of her claim.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained service medical records and all available post-
service treatment records identified by the veteran.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate her claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 
percent evaluation if extension is limited to 10 degrees, or 
a 20 percent evaluation if extension is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is 
slight, a 20 percent evaluation if it is moderate, or a 30 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall 
be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was granted service connection and a 10 percent 
disability rating for her left knee disability in a February 
1992 rating decision.  In September 1993 this rating was 
reduced to a noncompensable level after she failed to appear 
for a required VA examination.  Her claim for an increased 
rating for her left knee disability was received in November 
2000.

The veteran underwent a VA examination in June 2001.  
Extension was measured to 0 degrees with flexion to 90 
degrees.  The veteran was capable performing quick 
repetitions of extension and flexion.  X-rays showed mild 
degenerative changes, including mild narrowing and sclerosis 
of the medial compartments bilaterally.  The examiner 
diagnosed her with bilateral symptomatic osteoarthritis of 
the knees.  

At the veteran's second VA examination in May 2002, the 
examiner observed a normal looking knee with no laxity.  The 
veteran was diagnosed with post-traumatic osteoarthritis of 
the left knee joint.  However, the examiner rendered this 
diagnosis without having reviewed the claims folder.  
Following a review of the claims folder, the examiner 
provided an addendum indicating that there was no history of 
a traumatic injury to the left knee in service.  The revised 
diagnoses were of patellofemoral syndrome of the left knee 
and osteoarthritis of both knees.  The examiner opined that 
the osteoarthritis was not related to the veteran's military 
service.  

Also of record are VA Medical Center (VAMC) records from 
November 2000 to May 2005.  The veteran was seen for chronic 
left knee pain and was diagnosed with possible degenerative 
joint disease.

The veteran's most recent VA examination was conducted in 
May 2005.  She complained of pain in her left knee beginning 
in the morning and lasting all day.  She stated that her 
knee tended to lock at night, but did not buckle.  The 
physical examination disclosed a normal gait and no 
effusion, sign of inflammation, or tenderness to palpation.  
Range of motion without pain was measured to 140 degrees 
with no instability.  The diagnosis was degenerative joint 
disease.  The examiner noted that with repetition the 
veteran experienced pain, fatigue, and weakness; however, 
there was no change in her range of motion.

Although the arthritis of the veteran's left knee has not 
been attributed to her military service and service 
connection has not been granted for the arthritis, the 
remaining diagnosed disorder, patellofemoral syndrome, is 
service connected.  As noted above, the evidence indicates 
that the veteran experiences pain, fatigue and weakness 
after repetitive motion.  The medical evidence does not 
disassociate these symptoms from the service-connected 
disability, which encompasses periarticular pathology.  
Although service medical records do not show any specific 
injury of the veteran's left knee, the Board is of the 
opinion that the combination of periarticular pathology and 
functional impairment due to pain, fatigue and weakness is 
sufficient to warrant the minimum compensable rating of 10 
percent.  38 C.F.R. § 4.59.

The Board has considered whether there is any appropriate 
basis for granting more than a 10 percent rating but has 
found none.  The medical evidence consistently indicates 
that there is no instability or subluxation of the veteran's 
left knee.  In addition, objective evidence of locking has 
never been found.  Even after repetitive testing, extension 
of the veteran's left knee has remained full and flexion of 
the left knee has been to 90 degrees or more.  

The Board has also considered the benefit-of-the-doubt 
doctrine with respect to whether more than a 10 percent 
rating is warranted but finds that there is no approximate 
balance of positive and negative evidence such as to warrant 
its application.  


ORDER

Entitlement to a 10 percent rating, but not higher, for left 
knee disability is granted, subject to the criteria 
applicable to the payment of monetary benefits.


REMAND

The Board notes that during the pendency of the veteran's 
claim, the diagnostic criteria for evaluating skin 
disabilities were revised.  None of the VA examination 
reports of record are adequate to rate the disability in 
accordance with the new rating criteria.  

Accordingly, the case is hereby REMANDED to the RO or the 
Appeals Management Center (AMC) for the following actions:

1.  The RO or the AMC should obtain any 
more recent VA outpatient records 
pertaining to the veteran's skin 
disability.  If the veteran identifies 
any other pertinent medical records 
that have not been obtained, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records. 

2.  If the RO or the AMC is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and 
request her to provide the outstanding 
evidence.
 
3.  When the above development has been 
completed, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of 
severity of the veteran's service-
connected skin disability.  The 
examination should be performed in the 
summer since the veteran has reported 
that it is most active during the 
summer months.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by 
the examiner.

Any special diagnostic studies deemed 
necessary should be performed.  

(a)  A complete history should be 
elicited, to include the types of 
medications that have been used to 
treat the disability.

b)  The examiner should comment on 
which anatomical areas are affected by 
the veteran's service-connected skin 
disability.  The examiner should 
indicate the percentage of the 
veteran's body affected by her skin 
disability, to include an indication of 
the extent of exposed areas affected.

(c)  The examiner should describe the 
extent of any exfoliation, exudation, 
or itching involved.  The examiner 
should address the extent to which 
there exists disfigurement associated 
with the service-connected skin 
disability.  The location and extent of 
any scarring should be described.  

(d)  The examiner should also comment 
on the frequency and duration of any 
flare-ups of the service-connected skin 
disability.

(e)  The examiner should also offer an 
opinion as to the effect of the 
service-connected skin disability on 
the veteran's ability to work.  

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the 
reasons therefore should be noted.  The 
factors upon which any medical opinion 
is based should be set forth fully for 
the record. 

4.  The RO or the AMC should then 
review the claims file to ensure that 
all development has been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.

5.  Thereafter, the RO or the AMC 
should readjudicate the issue on 
appeal.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case (SSOC) and afford the veteran an 
appropriate opportunity to respond.  
The veteran should be given the 
appropriate period of time to respond 
to the SSOC.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


